FLETCHER, Judge
(dissenting):
My Brothers, in this opinion, invite the destruction of the procedural order set forth by Congress in the Uniform Code of Military Justice. I, once again, am not primarily concerned with the correctness of the decision of the trial bench 1 or the correctness of the decision of the intermediate court.2 What I am concerned with is that the legal structure established by the legislative branch of government as authorized by the Constitution not be subverted by the judicial branch of government. A judicial dictatorship, based upon individual judges’ tunnel vision of a proper result, no matter how beneficent the intent of the jurist may be, will eventually erode the machinery of any legislated structure. I write only to the machinery of justice as distinguished from its product.
In United States v. Redding, 11 M.J. 100 (C.M.A.1981), a majority of the Court, under their reading of Article 67(b)(2), Uniform Code of Military Justice, 10 U.S.C. § 867(b)(2), allowed the Judge Advocate General of an armed force to extend his certification authority to the writs practice. Today, without any color of statute, the majority creates an independent right of appeal in the Government in the writs area. When courts create gadgetry without the benefit of legislative enactment, they herald the demise of the stability of the law and the arrival of Orwellian justice.
The majority not only cites no statutory law for its decision, it also imprints no case *34law decisions which conclude that a court can create a right of appeal where one is not provided by the Constitution or legislative enactment within the framework of that Constitution. My Brothers are true judicial liberals in juxtaposition to the so-called judicial activist who moves forward from a clear statutory base to keep that substantive concept embraced in that statute pliable to the then present society. Technology and changing mores of a society never give rise to the necessity of altering the mechanics of the law prescribed for the judiciary, though they may demand orderly revisions of substantive judgments.
I believe my Brothers’ reliance on McPhail v. United States, 1 M.J. 457 (C.M.A.1976), is misplaced. In McPhail there was no suggestion that this Court’s supervisory authority could exceed the confines of the law.
I stated in United States v. Rowel, 1 M.J. 289, 291 (C.M.A.1976):
[This decision] in practical effect, leaves the Government with no means of appeal from an adverse ruling of the trial judge. Such a void is unhealthy from a judicial administration standpoint. See ABA Standards, Criminal Appeals § 1.4 (1970). Because appeals by the Government in criminal cases are barred absent statutory authorization,1 the immediate need for Congressional action which does not offend the Double Jeopardy Clause of the Constitution2 should be obvious. See, e.g., 18 U.S.C. § 3731.
In the Rowel quote, I refer to 18 U.S.C. § 3731, as amended, which states:
§ 3731. Appeal by United States
In a criminal case an appeal by the United States shall lie to a court of appeals from a decision, judgment, or order of a district court dismissing an indictment or information as to any one or more counts, except that no appeal shall lie where the double jeopardy clause of the United States Constitution prohibits further prosecution.
An appeal by the United States shall lie to a court of appeals from a decision or order of a district courts [sic] suppressing or excluding evidence or requiring the return of seized property in a criminal proceeding, not made after the defendant has been put in jeopardy and before the verdict or finding on an indictment or information, if the United States attorney certifies to the district court that the appeal is not taken for purpose of delay and that the evidence is a substantial proof of a fact material in the proceeding.
The appeal in all such cases shall be taken within thirty days after the decision, judgment or order has been rendered and shall be diligently prosecuted.
Pending the prosecution and determination of the appeal in the foregoing instances, the defendant shall be released in accordance with chapter 207 of this title.
The provisions of this section shall be liberally construed to effectuate its purposes.
The Supreme Court, commenting on the statute which was amended by the above statute wherein direct appeal was provided to the Supreme Court, in United States v. Sisson, 399 U.S. 267, 290-91, 90 S.Ct. 2117, 2129-30, 26 L.Ed.2d 608 (1970), stated:
This Court has frequently stated that the “exceptional right of appeal given to the Government by the Criminal Appeals Act is strictly limited to the instances specified,” United States v. Borden Co., 308 U.S. 188, 192, 60 S.Ct. 182, 185, 84 L.Ed. 181 (1939), and that such appeals “are something unusual, exceptional, not favored,” Carroll v. United States, 354 U.S. 394, 400, 77 S.Ct. 1332, 1335-1336, 1 L.Ed.2d 1442 (1957); see United States v. Keitel, 211 U.S. 370, 399, 29 S.Ct. 123, 132, 53 L.Ed. 230 (1908); United States v. Dickinson, 213 U.S. 92, 103, 29 S.Ct. 485, *35488, 53 L.Ed. 711 (1909); cf. Will v. United States, 389 U.S. 90, 96, 88 S.Ct. 269, 274, 19 L.Ed.2d 305 (1967).
The Court in United States v. Sisson, supra, dealing with the language of a specific statute granting the Government the exceptional and unusual right of appeal strictly interprets that statute. The rationale expressed in the opinion leaves little doubt in my mind that without the underpinnings of the statute, there could be no appeal.
Dettinger v. United States, 7 M.J. 216 (C.M.A.1979), is no precedent for what the Court initiates here. A majority of the then sitting Court3 opined that under the Uniform Code of Military Justice the intermediate court could hear these matters under the guise of a supervisory role. It then proceeded to decide that the particular issue raised was not properly within the scope of this supervisory role. Such dicta in Dettinger lays no legal base from which to launch a warhead destroying the legislature’s machinery for orderly process of matters through the military justice system.
Chief Judge Everett agreed with my statement in United States v. Kuskie, 11 M.J. 253 (C.M.A.1981), that there is a difference in statutory language between Article 67, UCMJ, 10 U.S.C. § 867, and 28 U.S.C. § 1254. Now, the Chief Judge chooses to ignore this difference.
Specifically, Article 67(b)(3) provides:
The Court of Military Appeals shall review the record in—
******
(3) all cases reviewed by a Court of Military Review in which, upon petition of the accused and on good cause shown, the Court of Military Appeals has granted a review.
(Emphasis added.)
But 28 U.S.C. § 1254(1) states:
Cases in the courts of appeals may be reviewed by the Supreme Court by the following methods:
(1) By writ of certiorari granted upon the petition of any party to any civil or criminal case, before or after rendition of judgment or decree.
(Emphasis added.)
Citing again from United States v. Sisson, supra, 399 U.S. at 299, 90 S.Ct. at 2134:
Were we to throw overboard the ballast provided by the statute’s language and legislative history, we would cast ourselves adrift, blind to the risks of collision with other policies that are the buoys marking the safely navigable zone of our jurisdiction.
I fear my Brothers, unfettered by the anchor of legislative enactment, are sailing in uncharted waters. Accordingly, I dissent.

. United States v. Redding, 11 M.J. 100, 113 (C.M.A.1981) (Fletcher, J., dissenting).


. United States v. Kraffa, 11 M.J. 453 (C.M.A.1981) (Fletcher, J., dissenting).


 Will v. United States, 389 U.S. 90, 88 S.Ct. 269, 19 L.Ed.2d 305 (1967); Carroll v. United States, 354 U.S. 394, 77 S.Ct. 1332, 1 L.Ed.2d 1442 (1957); United States v. Burroughs, 289 U.S. 159, 53 S.Ct. 574, 77 L.Ed. 1096 (1933).


 United States v. Jorn, 400 U.S. 470, 91 S.Ct. 547, 27 L.Ed.2d 543 (1971); United States v. Sisson, 399 U.S. 267, 90 S.Ct. 2117, 26 L.Ed.2d 608 (1970); Will v. United States, supra.


. Dettinger v. United States, 7 M.J. 216, 224 (C.M.A.1979) (Fletcher, C.J., concurring in the result.)